In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Huntington, dated February 27, 1989, which granted an application for area variances, the Zoning Board of Appeals of the Town of Huntington appeals from a judgment of the Supreme Court, Suffolk County (Kit-son, J.), entered August 31, 1991, which granted the petition and annulled the determination.
Ordered that the judgment is reversed, on the law, with costs, and the proceeding is dismissed on the merits.
We disagree with the court’s conclusion that there was no showing that the zoning regulations will cause practical difficulties (see, Matter of Faham v Bockman, 151 AD2d 665).
We find no merit to the petitioner’s argument that the Zoning Board improperly failed to follow its prior determination in an unrelated matter, in which, she contends, similar variances were requested and denied. Although a zoning board is bound to follow its own precedents (see, Knight v Amelkin, 150 AD2d 528), we find that the unrelated matter is sufficiently distinguishable from the present case, in that the lot width and side yard variances sought in the unrelated matter were much more significant than those sought here. Moreover, in the instant case, unlike in the unrelated matter, the Zoning Board concluded, based upon expert testimony, that the proposed subdivision and development would conform with the character of the neighborhood and have no adverse effects on the surrounding property values.
Therefore, since the decision of the Zoning Board to grant the variances was rationally supported by the record, and the determination was neither arbitrary nor capricious, the court erred when it set aside the Zoning Board’s determination (see, CPLR 7803; Matter of Cowan v Kern, 41 NY2d 591; Matter of Faham v Bockman, supra). Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.